DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant‘s Amendment dated November 03, 2021 and RCE filed November 16, 2021.   Claims 1-21,26-29 are pending.  Claims 22-25 were cancelled.

Allowable Subject Matter
Claims 1-21,26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s Amendment filed November 03, 2021 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Kanamori (2020/0203329), Beigel (2019/0206861), Rubin (2020/0066732), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed semiconductor structure, a logic device, and an integrated circuit, or fairly make a prima facie obvious case of the claimed semiconductor structure, a logic device, and an integrated circuit, in combination with other claimed limitations, such as recited in claim 1, the inclusion of comprising a substrate comprising a semiconductor material; a first semiconducting channel comprising a plurality of vertical nanowires, each vertical nanowire comprising a first semiconductor layer derived from the semiconductor material, a first insulating layer disposed on the first semiconductor layer, and a first oxide layer disposed on the first insulating layer; and a second semiconducting channel comprising a plurality of vertical nanowires, each vertical nanowire comprising a second oxide layer disposed on the substrate, a second insulating layer disposed on the second oxide layer, and a second semiconductor layer derived from the semiconductor material and disposed on the second insulating layer; wherein the first semiconducting channel and the second semiconducting channel are configured to be in a stacked configuration; and wherein each of the plurality of vertical nanowires of the first semiconducting channel are configured to be in alternating positions relative to each of the plurality of vertical nanowires of the second semiconducting channel.
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822